Citation Nr: 1124744	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971 and from May 22, 1995 to May 26, 1995.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 rating action of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has in fact been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  Further, and for the reasons set forth below, the de novo claim for service connection for bilateral hearing loss, as well as the issue of entitlement to service connection for Meniere's disease, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  

2.  In an unappealed March 1973 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.

3.  The additional evidence received since the March 1973 RO decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The March 1973 RO decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

3.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the Veteran's claim for service connection for tinnitus, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to the adjudication of this issue, a letter was sent to the Veteran in August 2008 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); & Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The correspondence notified the Veteran of the information and evidence necessary to substantiate this service connection issue; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the tinnitus issue decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran was not afforded a VA examination in connection his claim for service connection for tinnitus.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be discussed further below, the Board concludes that such an examination is not warranted because there is no credible evidence that the claimed condition is related to service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, supra.

II.  Law and Analysis

	A.  Tinnitus

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the present appeal, the Veteran contends that his current tinnitus is related to hazardous noise exposure in service.  

A review of the complete service treatment records shows no evidence of complaints of, or treatment for, tinnitus.  In a November 1971 service discharge report, the Veteran complained of problems with his ears but did not mention ringing in his ears.  

In November 1972, the Veteran filed a service connection claim for hearing loss but, again, did not mention tinnitus.

In March 1973, the Veteran was accorded a VA examination.  The examiner noted that the Veteran reported symptoms of hearing loss, fluid in the ears and headache, but specifically denied dizziness and tinnitus.  

Service treatment records from the Veteran's second period of active service in 1995 show no notation of tinnitus or hearing problems of any kind.  

A June 2008 private treatment record from Carolina ENT shows a diagnosis of tinnitus.  On examination, the Veteran reported that the onset of tinnitus was gradual and that it had been occurring for years, though no specific date of onset was provided.  A June 2008 progress note indicates chronic tinnitus.  

Clearly, this evidence reflects a current diagnoses of tinnitus.  However, the question remains as to whether the Veteran's current tinnitus is related to military service.  See Pond, 12 Vet. App. 341.  In this regard, the Board finds a lack of an in-service injury and continuity of symptomatology between the Veteran's current symptoms and service.  

The Board acknowledges the Veteran's contentions with regard to the tinnitus that he experiences and concedes that he is competent to make such statements.  However, the Board does not find his statements credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran's contention that his current tinnitus is related to service is unsupported by the record.  Of particular significance to the Board is the fact that the Veteran first filed a claim for service connection for tinnitus in 2008, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his tinnitus to service until after he filed a claim for service connection in 2008.  

Further, the Board notes that there is no evidence of complaints of, or treatment for, tinnitus in service.  Moreover, at the March 1973 post-service VA examination, the Veteran specifically denied experiencing tinnitus.  Thus, the Board finds that the Veteran's current contentions regarding continuity of symptomotolgy are not credible because they are undermined by his prior conflicting statements in which he denied tinnitus in 1973.  Additionally, he did not seek treatment for tinnitus until 2003, many years after service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  See also Layno, 6 Vet. App. at 469.  

The Board notes that absence of a disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the earliest evidence of symptoms of a joint problem being many years later, constitutes negative evidence tending to weigh against the assertion that the Veteran was disabled from any disease or injury during service.  See, e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

With regard to the evidentiary gap in this case between active service and the earliest complaints of and treatment for tinnitus, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the Veteran's claim that he had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any credible evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first post-service complaints or symptoms of tinnitus is itself evidence which tends to show that the Veteran's current tinnitus did not have its onset in service or for many years thereafter.  

Of further significance to the Board in this matter is the fact that the claims folder contains no competent, probative evidence of an association between the currently-diagnosed tinnitus and the Veteran's active duty.  [The Veteran has not been shown to have the required medical expertise to support such a nexus with his own contentions.]  For these reasons, the Board finds that the claim of service connection for tinnitus must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this service connection claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

      B.  Bilateral Hearing Loss

Historically, the Veteran's original claim for service connection for bilateral hearing loss was denied by a March 1973 rating decision.  The Veteran did not appeal that decision, which thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  [Although in January 1975 and October 1975 the Veteran attempted to reopen this previously denied claim, no evidence was received at those times.  Accordingly, the RO denied reopening.]  

Recently, the Veteran requested to reopen his claim.  In a December 2008 rating decision, the RO denied the request to reopen the Veteran's previously denied claim.  Thereafter, the Veteran filed a timely appeal, and, in a March 2010 statement of the case, the RO reopened the previously denied issue but denied the underlying de novo service connection claim.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has reopened the previously denied claim for service connection, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this regard, the Board notes that, regardless of the RO's determination on the matter of reopening the Veteran's claim for service connection, that decision is not binding on the Board, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Thus, before reaching the merits, the Board must first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

Here, because the March 1973 RO decision is the last final disallowance on the merits of the claim for service connection for bilateral hearing loss, the Board must review all of the evidence submitted since that action to determine whether the Veteran's current claim for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been submitted, "the Board must presume that the newly submitted evidence is credible."  Justus v. Principi at 510.  However, the Board is not required "to consider the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").

At the time of the March 1973 rating decision, the evidence of record included the Veteran's service treatment records, lay statements, and a March 1973 VA examination report.  Service records showed evidence of a left ear hearing loss on discharge and the Veteran specifically reported problems with his ears in a November 1971 discharge examination report.  However, a March 1973 VA examination report showed no evidence of a bilateral hearing loss.  Thus, in March 1973, the RO denied service connection for a bilateral hearing loss, in essence, because the record showed no evidence of a current hearing loss disability.  

Since the time of that prior rating decision, the Veteran has submitted June 2008 private treatment records showing a diagnosis of, and treatment for, hearing loss.  The Board finds such evidence "new" because it has not previously been submitted and is "material" because shows evidence of treatment for a current hearing loss.  This evidence, when taken together with prior evidence of record, raises a reasonable probability of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim for service connection for bilateral hearing loss is reopened.  


ORDER

Service connection for tinnitus is denied.

To the extent that new and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss, the appeal is granted.  


REMAND

A review of the record discloses a need for further development prior to final appellate review.  

In this case, the Veteran contends that his current bilateral hearing loss and Meniere's disease began in service, as the result of hazardous noise exposure.  

A review of the service treatment records shows evidence of a left ear hearing loss on service discharge in 1971.  Additionally, the Veteran reported general problems with his ears on discharge.

At the March 1973 VA examination, the examiner found no evidence of a bilateral hearing loss, but acknowledged the Veteran's complaints of hearing loss, fluid in the ears without drainage, and headaches.  Also, as previously discussed herein, at that time, the Veteran denied tinnitus and dizziness.  

June 2008 private treatment records show treatment for, and a diagnosis of, high frequency hearing loss.  Additionally, the examiner diagnosed Meniere's disease and noted classic symptoms including dizziness, fullness and pressure in the ears, vertigo, and sudden right ear hearing loss.  

Notably, during this appeal period, the Veteran has not been afforded a VA examination regarding his claims.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); & Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence as discussed above, including the Veteran's testimony of observable symptoms of hearing loss and ear problems in service and since service, the Board finds that a VA examination necessary in order to determine the Veteran's complete disability picture and to determine whether his current symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Thus, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).  See also Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice-complying letter pertaining to the issue of entitlement to service connection for bilateral hearing loss.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his bilateral hearing loss and Meniere's disease.  The Veteran's claims folder must be provided to the examiner to review in conjunction with the evaluation.  The examination report should state that the claims folder has been reviewed.  

All pertinent pathology should be noted in the examination report.  The examiner should specifically state whether a diagnosis of hearing loss and/or Meniere's disease is appropriate.  If a diagnosis cannot be rendered with regard to the Veteran's hearing loss or Meniere's disease, the examiner should so state. 

For any hearing loss and/or Meniere's disease diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to the Veteran's active duty.  In answering this question, the examiner should address the in-service evidence of hearing loss and ear problems.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  If feasible, a copy of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the RO/AMC should readjudicate the claims for service connection for bilateral hearing loss and for Meniere's disease based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


